IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-328

                               Filed: 6 February 2018

Wake County, No. 15 CVS 4544

RASHIA NORMAN, Plaintiff,

            v.

NORTH CAROLINA DEPARTMENT OF ADMINISTRATION, Defendant.


      Appeal by plaintiff from order entered 21 December 2016 by Judge Michael R.

Morgan in Wake County Superior Court.          Heard in the Court of Appeals 20

September 2017.


      Schiller & Schiller, PLLC, by David G. Schiller, for plaintiff-appellant.

      Attorney General Joshua H. Stein, by Assistant Attorney General Ann Stone,
      for defendant-appellee.


      ELMORE, Judge.


      Rashia Norman (“plaintiff”) appeals from an order granting summary

judgment in favor of the North Carolina Department of Administration (“defendant”

or “NCDOA”) on plaintiff’s Title VII employment discrimination and retaliation

claims. On appeal, plaintiff argues that she has demonstrated at least two genuine

issues of material fact, and that the trial court should not have granted summary

judgment on any of her claims. After careful review, we disagree and hold that the
                                 NORMAN V. NCDOA

                                   Opinion of the Court



trial court did not err in granting summary judgment in favor of defendant.

Accordingly, we affirm the order of the trial court.

                                   I. Background

      On 23 February 2010, plaintiff began probationary employment as a parking

booth attendant with the State Parking Division of the NCDOA.             Plaintiff’s

immediate supervisor at the NCDOA was Mr. Derrick Moore, a parking operations

manager. However, Mr. Moore was on family medical leave from 4 March 2010 until

1 June 2010, during which time plaintiff was supervised by Ms. Catherine Reeve, a

state parking director. Plaintiff read and signed the NCDOA’s unlawful workplace

harassment policy on 10 March 2010.

      While under Ms. Reeve’s supervision, plaintiff left her booth unattended on

more than one occasion, and she had to be counseled by Ms. Reeve regarding the

importance of remaining at her assigned post. Because plaintiff was still in the

learning stages of her probationary employment, no formal disciplinary measures

were taken against her at that time.

      Mr. Moore returned to work in June 2010. According to plaintiff, between late

June and July 2010, Mr. Moore made multiple inappropriate comments of a sexual

nature toward plaintiff. For example, Mr. Moore told plaintiff that he liked how she

walked and twisted her hips; that she had a “big butt” and “don’t let nothing out”;

and that he liked a woman “with meat on her bones.” Additionally, over the course



                                          -2-
                                 NORMAN V. NCDOA

                                   Opinion of the Court



of several days in July 2010, Mr. Moore pulled on plaintiff’s bag and arm, touched her

hair, held her hand, and asked her to eat lunch with him in his office; plaintiff

declined Mr. Moore’s request and told him to stop his inappropriate behavior. On one

occasion, when plaintiff told Mr. Moore that she needed booth supplies, Mr. Moore

responded in a low, breathy voice, “What else do you need?” Mr. Moore also told

plaintiff that “his good word” would get her a promotion.

      In late July 2010, plaintiff told a co-worker about Mr. Moore’s behavior, which

the co-worker then relayed to Mr. Moore. Mr. Moore telephoned plaintiff at her booth

and asked her why she treated him “like a stepchild” before he ultimately apologized

for making her feel uncomfortable. At that time, plaintiff did not suspect Mr. Moore

of attempting to have her dismissed, and she did not report his behavior to NCDOA

management or personnel. Mr. Moore did not make further comments of a sexual

nature to plaintiff, nor did he touch her, at any point after July 2010.

      On 18 August 2010, plaintiff failed to properly log off from her fee computer,

which caused two days of transactions to be included in the daily transaction report

for 19 August 2010. Ms. Reeve summoned plaintiff to her office, where Mr. Moore

was also present, and counseled her regarding the importance of logging off properly.

In September 2010, plaintiff submitted a certificate of return to work form signed by

her healthcare provider in which she admitted altering the date, and Ms. Reeve and

Mr. Moore again counseled plaintiff regarding her work performance.



                                          -3-
                                   NORMAN V. NCDOA

                                     Opinion of the Court



       Plaintiff received a pre-disciplinary conference letter on 20 September 2010

indicating that she was being considered for dismissal. The letter set forth the

specific reasons for dismissal as follows: (1) plaintiff’s failure to communicate with

her supervisor regarding the time needed for necessary appointments and repeatedly

leaving the parking division without sufficient time to secure replacement personnel;

(2) plaintiff’s altering a certificate of return to work form; and (3) plaintiff’s failure to

follow defined work procedures by failing to log off her fee computer. The letter also

informed plaintiff that a conference would be conducted by Ms. Reeve on 22

September 2010.

       Both Ms. Reeve and Mr. Moore were present at plaintiff’s pre-disciplinary

conference. At the end of the meeting, Ms. Reeve asked plaintiff if she had any

questions, and plaintiff responded by telling Ms. Reeve that Mr. Moore had been

sexually harassing her. This was the first time that plaintiff had lodged a complaint

against Mr. Moore with NCDOA management, and Ms. Reeve immediately reported

the allegations to the human resources office.              The Office of State Personnel

subsequently conducted an investigation into the report and determined there was

no sexual harassment or retaliation.

       With the approval of the human resources office, Ms. Reeve made the ultimate

decision to dismiss plaintiff from probationary employment on 23 September 2010.

On 28 September 2010, plaintiff filed charges against the NCDOA with the Equal



                                            -4-
                                      NORMAN V. NCDOA

                                        Opinion of the Court



Employment Opportunity Commission (“EEOC”) in which she alleged a violation of

her rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C § 2000e, et seq.

(“Title VII”). Plaintiff received a right-to-sue letter from the EEOC on 3 February

2012 and filed an amended complaint against the NCDOA in Wake County Superior

Court on 2 April 2015.1 In her complaint, plaintiff alleged three claims in violation

of Title VII as follows: (1) sexual harassment creating a hostile work environment, (2)

sex discrimination resulting in quid pro quo harassment, and (3) sex discrimination

resulting in retaliatory discharge.

       On 3 March 2016, defendant filed a motion for summary judgment as to all of

plaintiff’s claims. The trial court held a hearing on the motion on 24 May 2016 and

granted summary judgment in favor of defendant by order entered 21 December 2016.

In its order, the court made three dispositive findings of fact, citing plaintiff’s own

deposition as evidence of each finding.

               The Plaintiff did not report supervisor Derrick Moore’s
               alleged illegal behavior to Defendant agency’s
               management until the September 22, 2010 pre-dismissal
               conference. [Plaintiff’s Deposition, p. 35, lines 2325, p. 36,
               lines 14] The Plaintiff did not report alleged illegal
               behavior to Defendant agency’s personnel office until “days
               after the conference” [Plaintiff’s Deposition, p. 36, lines
               57] and Plaintiff did confirm the occurrence of events
               which were cited as legitimate non-discriminatory reasons
               given for her dismissal. [Plaintiff’s Deposition, pp. 2728,
               2930, 3233]

       1 Plaintiff filed her initial complaint, Wake County no. 12 CVS 6303, on 2 May 2012. Plaintiff

voluntarily dismissed her complaint without prejudice on 3 April 2014, and she filed her amended
complaint within the one-year period permitted by N.C. Gen. Stat. § 1A-1, Rule 41(a)(1) (2015).

                                                -5-
                                  NORMAN V. NCDOA

                                   Opinion of the Court



The court then concluded “there is no genuine issue as to any material fact in the

[p]laintiff’s claims” and that “[d]efendant is therefore entitled to judgment as a matter

of law.” Plaintiff entered timely notice of appeal.

                                    II. Discussion

      On appeal, plaintiff argues that the trial court erred in granting summary

judgment in favor of defendant because genuine issues of material fact exist

regarding whether plaintiff unreasonably failed to take advantage of any preventive

or corrective opportunities provided by the NCDOA, and whether the legitimate, non-

discriminatory reasons given for plaintiff’s dismissal were mere pretext.

      Defendant contends that summary judgment was proper because plaintiff

cannot impute the alleged misconduct to the NCDOA, and because plaintiff cannot

establish a causal connection between the alleged misconduct, or between her

complaint regarding the alleged misconduct, and her dismissal.

      Because plaintiff has failed to forecast sufficient evidence of each essential

element of her three claims, we hold that summary judgment was proper.

      A. Standard of Review

      Summary judgment is appropriate when the “the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that any party is

entitled to a judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, Rule 56(c) (2015).



                                          -6-
                                   NORMAN V. NCDOA

                                   Opinion of the Court



The party moving for summary judgment bears the initial burden of proof, which may

be met “(1) by showing an essential element of the opposing party’s claim is

nonexistent or cannot be proven, or (2) by showing through discovery that the

opposing party cannot produce evidence to support an essential element of his or her

claim.” Belcher v. Fleetwood Enters., Inc., 162 N.C. App. 80, 84, 590 S.E.2d 15, 18

(2004).

      Upon a forecast of evidence tending to support the motion for summary

judgment, the burden shifts to the non-moving party to likewise “produce a forecast

of evidence demonstrating that [she] will be able to make out at least a prima facie

case at trial.” Collingwood v. Gen. Electric Real Estate Equities, Inc., 324 N.C. 63, 66,

276 S.E.2d 425, 427 (1989) (citation omitted). The non-moving party survives the

motion not by “rest[ing] upon the mere allegations” of her pleading, N.C. Gen. Stat. §

1A-1, Rule 56(e) (2015); rather, she “must come forward with specific facts showing a

genuine issue for trial.” Beaver v. Hancock, 72 N.C. App. 306, 310, 324 S.E.2d 294,

298 (1985) (citation omitted). In evaluating a motion for summary judgment, the trial

court must view the evidence in the light most favorable to the non-moving party,

and all inferences of fact must be drawn in her favor. In re Estate of Redding v.

Welborn, 170 N.C. App. 324, 329, 612 S.E.2d 664, 668 (2005). “Our standard of review

of an appeal from summary judgment is de novo[.]” In re Will of Jones, 362 N.C. 569,

573, 669 S.E.2d 572, 576 (2008).



                                          -7-
                                  NORMAN V. NCDOA

                                   Opinion of the Court



      B. Sexual Harassment under Title VII

      Title VII makes it unlawful for an employer “to discriminate against any

individual with respect to [her] compensation, terms, conditions, or privileges of

employment, because of such individual’s . . . sex[.]” 42 U.S.C. § 2000e-2(a)(1). Sexual

harassment, which includes unwelcome sexual advances, requests for sexual favors,

and other verbal or physical conduct of a sexual nature, “is a form of sex

discrimination prohibited by Title VII.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S.

57, 65, 106 S. Ct. 2399, 2404, 91 L. Ed. 2d 49 (1986). For analytical purposes,

employment discrimination in the form of sexual harassment is often categorized into

two varieties: harassment that creates an offensive or “hostile” work environment,

and quid pro quo harassment, where sexual consideration is demanded in exchange

for job benefits. Katz v. Dole, 709 F.2d 251, 254 (4th Cir. 1983). Here, plaintiff alleges

that defendant subjected her to both varieties of sexual harassment by its employee

supervisor, Mr. Moore.

         i.   Hostile Work Environment

      Because “an employee’s work environment is a term or condition of

employment, Title VII creates a hostile working environment cause of action” in favor

of individuals forced to work in a hostile workplace. EEOC v. R&R Ventures, 244

F.3d 334, 338 (4th Cir. 2001).

              To establish a hostile work environment based on sexual
              harassment under [Title VII], a plaintiff-employee must


                                          -8-
                                  NORMAN V. NCDOA

                                   Opinion of the Court



             prove that (1) the conduct was unwelcome; (2) it was based
             on the plaintiff’s sex; (3) it was sufficiently severe or
             pervasive to alter the plaintiff’s conditions of employment
             and to create an abusive work environment; and (4) it was
             imputable on some factual basis to the employer.

Crockett v. Mission Hosp., Inc., 717 F.3d 348, 354 (4th Cir. 2013) (citation omitted).

As to the fourth element, an employer may “avoid strictly liability for a supervisor’s

sexual harassment of an employee if no tangible employment action was taken

against the employee” in connection with the unwelcome conduct. Matvia v. Bald

Head Island Mgmt., Inc., 259 F.3d 261, 266 (4th Cir. 2001). “A tangible employment

action constitutes a significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” Burlington Indus., Inc. v. Ellerth,

524 U.S. 742, 761, 118 S. Ct. 2257, 2268, 141 L. Ed. 2d. 633 (1998). If no such action

was taken against the employee in relation to the misconduct, the employer has an

affirmative defense to vicarious liability if (1) “the employer exercised reasonable care

to prevent and correct promptly any sexually harassing behavior,” and (2) “the

plaintiff employee unreasonably failed to take advantage of any preventive or

corrective opportunities provided by the employer or to avoid harm otherwise.”

Matvia, 259 F.3d at 26667 (citations omitted).

      In regard to her hostile work environment claim, plaintiff does not assert that

she suffered a tangible employment action in connection with Mr. Moore’s conduct,



                                          -9-
                                  NORMAN V. NCDOA

                                   Opinion of the Court



nor does she argue that defendant failed to exercise reasonable care to deter

harassment in the workplace. Rather, plaintiff contends that a dispute of fact exists

as to the second element of the employer-liability defense: that is, whether plaintiff

unreasonably failed to take advantage of any preventive or corrective opportunities

provided by the NCDOA.

      “If Title VII’s prohibitions against sexual harassment are to be effective,

employees must report improper behavior to company officials.” Id. at 269 (citation

omitted). Thus, “evidence that the plaintiff failed to utilize the [employer’s] complaint

procedure will normally suffice to satisfy [the employer’s] burden under the second

element of the defense.” Id. (citation and internal quotation marks omitted). Here,

however, plaintiff claims to have feared retaliation from Mr. Moore had she

complained to defendant about his conduct. Plaintiff cites two casesone from the

Fifth Circuit Court of Appeals and one from the Second Circuitfor the proposition

that under such circumstances, an employee’s decision not to report sexual

harassment can be reasonable.

      In Mota v. Univ. of Tex. Houston Health Sci. Ctr., 261 F.3d 512 (5th Cir. 2001),

the plaintiff was a visiting professor from a foreign country who was sexually

harassed by his supervisor. The supervisor told the plaintiff that the university

would defend the supervisor against any type of harassment complaint, that it had

done so in the past, and that the supervisor had previously helped remove from the



                                          - 10 -
                                  NORMAN V. NCDOA

                                   Opinion of the Court



university certain people whom he disliked, suggesting further that the plaintiff’s

immigration status could be jeopardized if he no longer worked at the university. Id.

at 516. The court in Mota concluded that a rational jury could infer that the plaintiff’s

failure to take advantage of available remedies was not unreasonable given the

supervisor’s “repeated threats of retaliation” and “influence at the [u]niversity.” Id.

at 52526.

      In Distasio v. Parkin Elmer Corp., 157 F.3d 55 (2nd Cir. 1998), the plaintiff

was harassed by a co-worker and reported the conduct to her immediate supervisor.

The supervisor first told the plaintiff she was crazy, then warned her not to report

further conduct or she would lose her job. Id. at 5960. As in Mota, the court in

Distasio concluded that “the jury could find that [the plaintiff] . . . believed that she

would lose her job if she reported further incidents to [the supervisor]” such that the

plaintiff’s failure to report was not unreasonable. Id. at 6465.

      The present case is readily distinguishable from both Mota and Distasio. Here,

there is no evidence whatsoever that Mr. Moore ever threatened plaintiff such that

she could reasonably have feared retaliation for reporting his conduct to

management. Taking plaintiff’s allegations as true, the harassment began in June

2010 and ended in July 2010, but plaintiff did not even begin to suspect Mr. Moore of

attempting to have her dismissed until late August or September 2010.

      Plaintiff was aware of the NCDOA’s sexual harassment policy, yet she failed



                                          - 11 -
                                  NORMAN V. NCDOA

                                   Opinion of the Court



to take advantage of corrective opportunities provided by her employer. No rational

jury could infer that this failure was reasonable due to fear of retaliation, as there is

no evidence that Mr. Moore threatened to retaliate against plaintiff, either for

denying his unwelcome advances or for reporting his conduct to management. Thus,

plaintiff cannot impute the alleged misconduct to her employeran essential element

of her hostile work environment claimand the trial court did not err in granting

summary judgment as to that claim.

        ii.   Quid Pro Quo Harassment

      The second form of Title VII sex discrimination, known as quid pro quo sexual

harassment, can be established by a five-element prima facie case as follows:

                 1. The employee belongs to a protected group.
                 2. The employee was subject to unwelcome sexual
                    harassment.
                 3. The harassment complained of was based upon sex.
                 4. The employee’s reaction to the harassment affected
                    tangible aspects of [her] compensation, terms,
                    conditions, or privileges of employment.          The
                    acceptance or rejection of the harassment must be an
                    express or implied condition to the receipt of a job
                    benefit or cause of a tangible job detriment to create
                    liability. Further, as in typical disparate treatment
                    cases, the employee must prove that she was
                    deprived of a job benefit which she was otherwise
                    qualified to receive because of the employer’s use of
                    a prohibited criterion in making the employment
                    decision.
                 5. The employer . . . knew or should have known of the
                    sexual harassment and took no effective remedial
                    action.



                                          - 12 -
                                  NORMAN V. NCDOA

                                   Opinion of the Court



Spencer v. Gen. Electric Co., 894 F.2d 651, 658 (4th Cir. 1990) (citations omitted)

(emphasis added).

      In order to satisfy the fourth element of her quid pro quo claim, plaintiff must

show that her reaction to the harassmentthat is, her acceptance or rejection of Mr.

Moore’s sexual advanceswas an express or implied condition to the receipt of a job

benefit or the cause of a tangible job detriment. To that end, plaintiff asserts that

Mr. Moore attempted to influence her to accept his sexual advances by telling plaintiff

that the only thing between plaintiff getting an office job (i.e. a job benefit) was “his

good word.” Plaintiff also contends that her dismissal constitutes a tangible job

detriment for purposes of her quid pro quo claim. We disagree.

      “An insulting or demeaning remark does not create a federal cause of action

for sexual harassment merely because the ‘victim’ of the remark happens to belong to

a class protected by Title VII.” Hartsell v. Duplex Products, Inc., 123 F.3d 766, 772

(4th Cir. 1997). While plaintiff claims on appeal to have interpreted Mr. Moore’s

“good word” comment as an attempt to influence her to reciprocate his conduct, there

is no indication that the comment was sexual in nature, and it appears to be a

reflection of plaintiff’s status as a probationary employee rather than her gender.

Similarly, plaintiff has not demonstrated a causal connection between her rejection

of Mr. Moore’s advances in June and July 2010 and her September 2010 dismissal,

for which defendant offered legitimate, non-discriminatory reasons that have not



                                          - 13 -
                                 NORMAN V. NCDOA

                                   Opinion of the Court



been refuted.

      Because plaintiff has failed to establish that her reaction to Mr. Moore’s

harassment affected a tangible aspect of her employment, the trial court did not err

in granting summary judgment on plaintiff’s quid pro quo claim.

      C. Retaliation under Title VII

      In addition to making certain employment practices themselves unlawful, Title

VII also makes it unlawful for an employer “to discriminate against any of [its]

employees . . . because [s]he has opposed any practice made an unlawful employment

practice by this subchapter[.]” 42 U.S.C. § 2000e-3(a). Unlike plaintiff’s quid pro quo

claim, which includes an element of retaliation resulting from her refusal to acquiesce

to her supervisor’s sexual advances, the form of retaliation prohibited by this

subsection refers to retaliation in response to an employee’s engagement in a

protected activity, such as reporting the unlawful conduct. Here, plaintiff alleges that

defendant terminated her employment in retaliation for her complaint regarding the

alleged sexual harassment by her supervisor, Mr. Moore.

             [A] prima facie showing of retaliatory discharge requires a
             plaintiff to show: (1) [s]he engaged in some protected
             activity, such as filing an EEO[C] complaint; (2) the
             employer took adverse employment action against
             plaintiff; and (3) that the protected conduct was a
             substantial or motivating factor in the adverse action (a
             causal connection existed between the protected activity
             and the adverse action).




                                          - 14 -
                                  NORMAN V. NCDOA

                                   Opinion of the Court



Emp’t Sec. Comm’n of N.C. v. Peace, 128 N.C. App. 1, 9, 493 S.E.2d 466, 471 (1997).

As to the third element, “Title VII retaliation claims must be prove[n] according to

traditional principles of but-for causation . . . . This requires proof that the unlawful

retaliation would not have occurred in the absence of the alleged wrongful action or

actions of the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, ___,

133 S. Ct. 2517, 2533, 186 L. Ed. 2d. 503 (2013). If the plaintiff establishes a prima

facie case of retaliation, the defendant may rebut the showing with proof of a

legitimate, non-discriminatory reason for the adverse action. Beall v. Abbott Labs.,

130 F.3d 614, 619 (4th Cir. 1997). The burden then shifts back to the plaintiff to

demonstrate that the reason given by the defendant is mere pretext by showing “that

the reason was false, and that discrimination was the real reason for the challenged

conduct.” Id. (citation and internal quotation marks omitted).

      Plaintiff argues that the trial court erred in dismissing her retaliation claim

because a genuine issue of material fact exists as to whether the reasons given by

defendant for her dismissal were mere pretext. However, plaintiff cannot prove the

third essential element of this claim and has, therefore, failed to meet her initial

burden of establishing a prima facie case of retaliatory discharge.

      In her deposition, plaintiff admitted that she did not report the alleged

unlawful conduct to NCDOA management until her pre-dismissal conference, and

she did not report the conduct to the NCDOA personnel office until several days after



                                          - 15 -
                                 NORMAN V. NCDOA

                                  Opinion of the Court



the conference. Because plaintiff did not engage in a protected activity at any time

prior to the exact moment in which adverse employment action was being taken

against her, plaintiff’s reporting of the misconduct could not possibly have been a

substantial or motivating factor in her dismissal. Even assuming, arguendo, that

plaintiff has established a prima facie case of retaliation, she nevertheless confirmed

the existence of legitimate, non-discriminatory reasons for her dismissal. Thus, the

trial court did not err in granting summary judgment on plaintiff’s Title VII

retaliation claim.

                                  III. Conclusion

      Because plaintiff has failed to forecast sufficient evidence of each essential

element of her Title VII employment discrimination and retaliation claims, we hold

that summary judgment was proper. The order of the trial court is hereby:

      AFFIRMED.

      Judges STROUD and TYSON concur.




                                         - 16 -